THIRD AMENDMENT TO REVOLVING LOAN CREDIT AGREEMENT THIS THIRD AMENDMENT TO REVOLVING LOAN CREDIT AGREEMENT (this “Amendment”) is entered into as of this day of May, 2009, by and among GALLARUS MEDIA HOLDINGS, INC., a Delaware corporation (“Holdings”), NETWORK COMMUNICATIONS, INC., a Georgia corporation (the “Borrower”), the Lenders (as defined below) signatory hereto and TORONTO DOMINION (TEXAS) LLC (the “Administrative Agent”), as Administrative Agent for the Lenders. WHEREAS, Holdings, the Borrower, the Lenders party thereto (the “Lenders”) and the Administrative Agent are all parties to that certain Revolving Loan Credit Agreement dated as of July 20, 2007 as amended by that certain First Amendment to Revolving Loan Credit Agreement dated as of June 10, 2008 and that certain
